
	
		IIA
		112th CONGRESS
		2d Session
		S. J. RES. 35
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2012
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to authorizing regulation of contributions to
		  candidates for State public office and Federal office by corporations, entities
		  organized and operated for profit, and labor organizations, and expenditures by
		  such entities and labor organizations in support of, or opposition to such
		  candidates. 
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				 —
					1.Congress shall have the power
				to regulate the contribution of funds by corporations, entities organized and
				operated for profit, and labor organizations to a candidate for election to, or
				for nomination for election to, a Federal office, and the power to regulate the
				expenditure of funds by corporations, entities organized and operated for
				profit, and labor organizations made in support of, or opposition to, such
				candidates.
					2.A State shall have the power to
				regulate the contribution of funds by corporations, entities organized and
				operated for profit, and labor organizations to a candidate for election to, or
				for nomination for election to, public office in the State, and the power to
				regulate the expenditure of funds by corporations, entities organized and
				operated for profit, and labor organizations made in support of, or opposition
				to, such candidates.
					3.Nothing contained in this
				Amendment shall be construed to allow Congress or a State to make any law
				abridging the freedom of the
				press.
					.
		
